July 23, 1941.
The facts of this case are sufficiently set forth in the order of the Circuit Judge. This order is founded upon affidavits from which the conclusion is inescapable that the case comes within the purview of the language of the applicable statute (Code, Section 470) that "sham and irrelevant answers and defenses may be stricken out on motion * * *."
The conclusion of the Circuit Judge that the answer and counterclaim of the defendant (appellant) should be stricken out, and that the plaintiff (respondent) is entitled to judgment in accordance with the prayer of the complaint, is affirmed. *Page 458 
Let the order of the Circuit Judge be reported.
MR. CHIEF JUSTICE BONHAM, MESSRS. JUSTICES BAKER, FISHBURNE and STUKES and MR. ACTING ASSOCIATE JUSTICE LIDE concur.